Citation Nr: 0834761	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-40 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits, pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1970 and from July 1987 to October 1988.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied entitlement to DIC 
benefits, to include as based upon service connection for 
cause of the veteran's death. 


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2005; the immediate cause of 
death was poorly differentiated carcinoma with unknown 
interval primary.

2. At the time of the veteran's death, service connection was 
in effect for post traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling, compression fracture of 
C7-8 with arthritis and bilateral hand numbness, evaluated as 
30 percent disabling, right ankle sprain with arthritis, 
evaluated as 10 percent disabling, right knee disability, 
evaluated as 10 percent disabling, left ankle sprain with 
stress fracture, evaluated as 10 percent disabling, 
gastroesophageal reflux disease (GERD), evaluated as 10 
percent disabling, muscle contraction headaches, evaluated as 
10 percent disabling, and arthritis at T10-11, evaluated as 
10 percent disabling.  In addition to the foregoing, the 
veteran was also rated totally disabled based upon individual 
unemployability, effective May 9, 1996.  

3. There is no competent evidence showing that the veteran's 
death was caused by an illness or disease incurred in or 
aggravated by military service.

4.  A total service-connected disability rating was not in 
effect for 10 years at the time of the veteran's death nor is 
there any indication that the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.303, 3.312 (2007).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause 
of death benefits under 38 U.S.C.A. § 1310 Dependents and 
Indemnity Compensation (DIC), the Court held that section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
Court also held that a DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.

In this case, the RO notified the appellant of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition in a June 2005 
letter, indicating that to support a claim for DIC benefits, 
the evidence must show that the veteran died while on active 
duty or that the veteran died from a service-connected injury 
or disease.  The RO also notified the appellant of the 
information and evidence needed to substantiate her claim of 
service connection for the cause of the veteran's death.

The Board also finds that the June 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the appellant to submit medical evidence, opinions, 
statements, and treatment records regarding the veteran's 
service-connected disability and any evidence of a 
relationship to his death.  The appellant was also told to 
send in any evidence in her possession that pertained to the 
claims.

The Board recognizes that the June 2005 letter did not inform 
the appellant of the types of evidence necessary to 
substantiate his claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318.  However, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that any error 
in a VCAA notice should be presumed prejudicial.  The 
claimant bears the burden of demonstrating such error.  VA 
then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (2007).  In this case, the RO considered the 
appellant's claim for DIC benefits pursuant to 38 U.S.C.A. § 
1318 and informed the appellant of the basis of that denial 
in the August 2005 rating decision and in a December 2005 
Statement of the Case (SOC).  Based on a review of these 
documents, the Board finds that a reasonable person would 
know how to substantiate a claim for DIC under 38 U.S.C.A. 
§ 1318.  Furthermore, the Board also finds the appellant 
demonstrated actual knowledge of the type of evidence needed 
to substantiate her claim as she has asserted that her claim 
should be granted because she believed that her husband was 
rated 100 percent disabled for more than ten years prior to 
his death.  See June 2005 statement. 

Furthermore, with respect to the claim of service connection 
for the cause of the veteran's death, the June 2005 letter 
took note of the fact that she believed the veteran's death 
to be related to herbicide exposure, and it advised her how 
to substantiate a claim for service connection for the cause 
of the veteran's death on that basis.  Although the appellant 
was not provided with a statement of the conditions for which 
the veteran was service-connected at the time of his death, 
the record reflects that she has not claimed that the 
veteran's death was related to any service-connected 
disability, and there is no evidence suggesting that was the 
case.  For these reasons, VA's burden of rebutting any 
presumption of prejudice as to the VCAA notice has been 
satisfied, by showing that the essential fairness of the 
adjudication has not been affected.  Thus, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  See Sanders, supra.

Additionally, while the veteran was not told of the criteria 
used to award disability ratings or the criteria for 
assigning an effective date, See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), no such issue is 
now before the Board.  Therefore, a remand in order to 
address rating or effective date issues is not necessary.

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection for the cause 
of the veteran's death, as discussed in more detail below, 
the record is absent for competent medical evidence that the 
veteran's death was the result of a disease or injury 
incurred in or aggravated by active military service or that 
a service-connected disability caused or contributed 
substantially or materially to the veteran's death.  

The Board cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability or death for the purpose 
of satisfying the criteria of McLendon.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  For example, a lay person 
may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board finds that a lay person is not 
be competent to offer an opinion on a matter clearly 
requiring medical expertise, such as linking the cancer that 
caused the veteran's death to herbicide exposure in service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the appellant and her representative's lay beliefs alone can 
serve to establish any association between the veteran's 
cancer and his military service.  As there is no other 
competent evidence suggesting any association with service, 
the Board finds that an examination is not warranted under 
the criteria set forth in McLendon.  See Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).

In short, for the reasons and bases set forth above, the 
Board finds that VA has complied with the duties to notify 
and assist required by the VCAA.

II.  Service Connection for Cause of the Veteran's Death

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

Certain diseases, to include malignant tumors, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e) (2007).  

In this regard, it is noted that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service...."Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2007).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2007); 38 C.F.R. § 3.312 (2007).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2007).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2007).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of 
death; this requires a determination as to whether there were 
debilitating effects and a general impairment of health 
caused by the service-connected disability which rendered the 
veteran less capable of resisting the effects of an unrelated 
disability. 38 C.F.R. § 3.312 (c)(3) (2007).  Under 38 C.F.R. 
§ 3.312(c)(4), in cases where the primary cause of death is 
by its very nature so overwhelming that eventual death is 
anticipated irrespective of coexisting disabilities, there 
must be a determination as to whether there is a reasonable 
basis that a service-connected disability had a material 
effect in causing death.  38 C.F.R. § 3.312(c)(4) (2007).  In 
this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  Id.

The veteran died in May 2005.  As noted above, service 
connection was in effect for PTSD, evaluated as 70 percent 
disabling, compression fracture of C7-8 with arthritis and 
bilateral hand numbness, evaluated as 30 percent disabling, 
right ankle sprain with arthritis, evaluated as 10 percent 
disabling, right knee disability, evaluated as 10 percent 
disabling, left ankle sprain with stress fracture, evaluated 
as 10 percent disabling, GERD, evaluated as 10 percent 
disabling, muscle contraction headaches, evaluated as 10 
percent disabling, and arthritis at T10-11, evaluated as 10 
percent disabling.  

The appellant contends that the veteran's death should be 
service-connected because he was exposed to herbicides while 
serving in the Republic of Vietnam which caused the cancer 
which led to his death.  

As an initial matter, the Board notes that the veteran served 
in the Republic of Vietnam from December 1967 to November 
1968 and is presumed to have been exposed to herbicides.  
However, the medical evidence of record does not show that 
his death was the result of one of the diseases for which 
presumptive service connection may be granted based on 
exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  In this regard, the death certificate dated in May 
2005 lists the immediate cause of the veteran's death as 
poorly differentiated carcinoma with unknown interval 
primary.  This is consistent with VA outpatient treatment 
reports showing that, throughout 2003 and 2004, the veteran 
was diagnosed with poorly differentiated carcinoma of unknown 
origin with multiple lymph node involvement and liver 
involvement and possible spleen involvement.  Thus, as the 
veteran's cancer is not shown to be one of the diseases 
listed under 38 C.F.R. 3.309(e), the Board finds that 
presumptive service connection is not warranted based on 
exposure to herbicides.

Furthermore, the Board notes that there is no competent 
evidence suggesting that his cancer manifested during service 
or within one year of separation from service.  Thus, there 
is no basis for awarding presumptive service connection on 
the basis of having a chronic disease under 38 C.F.R. 
§ 3.309(a).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994). 

However, as to the claim of service connection on a direct 
basis, the Board finds that the preponderance of the evidence 
is against finding any relationship between the disease that 
caused the veteran's death and his military service, to 
include exposure to herbicides in service.  

As noted a death certificate dated in May 2005 lists the 
immediate cause of the veteran's death as poorly 
differentiated carcinoma with unknown interval primary.  This 
is consistent with VA outpatient treatment reports showing 
that, in 2003, the veteran was diagnosed with poorly 
differentiated carcinoma of unknown origin with multiple 
lymph node involvement and liver involvement and possible 
spleen involvement. 

However, there is no indication in any of the treatment 
records associated with the claims folder that the veteran's 
poorly differentiated carcinoma was found to be related to 
his exposure to herbicides or to any other aspect of service 
or any service-connected disability.  There is also no other 
medical evidence of record suggesting a relationship between 
the veteran's cancer and his military service, to include 
exposure to herbicides in service.  

It is clear that the appellant is very sincere in her belief 
that the veteran's cancer developed as a result of his 
exposure to herbicides during service.  However, as discussed 
in detail above, a lay person is not considered competent to 
offer an opinion on a matter clearly requiring medical 
expertise, such as linking the cancer that caused the 
veteran's death to herbicide exposure in service.  See 
Jandreau, supra.  Therefore, her lay assertions alone are of 
no probative value.

In this case, the medical evidence of record shows that the 
veteran's cancer was first identified in 2003, approximately 
thirty-three years after his last exposure to herbicides.  
There is no suggestion in his medical records that his death 
was believed to be in any way related to herbicide exposure, 
and the appellant has failed to submit any evidence to 
support her belief that the veteran's poorly differentiated 
carcinoma  was caused by his exposure to herbicides in 
service. 

In short, the Board finds that the greater weight of 
competent evidence is against linking the any service-
connected disability to the cause of the veteran's death, or 
otherwise linking the demonstrated cause of death to the 
veteran's period of military service, including his exposure 
to herbicides while serving in the Republic of Vietnam.  

The Board is very sympathetic to the appellant for the loss 
of her husband, who served his country during a time of war.  
Unfortunately, for the reasons and bases set forth above, the 
Board must conclude that the preponderance of the evidence is 
against the appellant's claim, and that claim must be denied.  
The benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

II.  DIC Benefits  

VA law provides that if a veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service-
connected if the veteran was in receipt of, or entitled to 
receive, compensation for a service-connected disability that 
was 1) rated totally disabling for a continuous period of 10 
or more years immediately preceding death; 2) rated by the VA 
as totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death; or 3) rated totally disabling for a 
continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 
U.S.C.A. § 1318 was allowable for claims filed prior to 
January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  However, as 
the appellant's claim was received by VA in June 2005, such 
consideration is not warranted.

In this case, the record shows that at the time of the 
veteran's death in May 2005, service connection was in effect 
for PTSD (50 percent from October 2, 1988, and 70 percent 
from August 26, 1996); compression fracture of C7-8 with 
arthritis and bilateral hand numbness (40 percent from 
October 22, 1988, and 30 percent from October 31, 1989); 
right ankle sprain with arthritis (20 percent from 
October 22, 1988, and 10 percent from October 31, 1989); 
right knee disability (10 percent from October 22, 1988); 
left ankle sprain with stress fracture (10 percent from 
October 22, 1988); GERD (10 percent from October 22, 1988); 
muscle contraction headaches (10 percent from October 22, 
1988); and arthritis at T10-11 (10 percent from October 22, 
1988).  In addition to the foregoing, the veteran was also 
rated totally disabled based upon individual unemployability, 
effective May 9, 1996, the day after he last worked full 
time.  

The appellant has asserted that her claim should be granted 
because her husband was rated 100 percent disabled for more 
than ten years prior to his death.  Unfortunately, based upon 
the foregoing, it is clear that the veteran was not rated 
totally disabled for a continuous 10 year period prior to his 
death, or that he was continuously rated totally disabled for 
a period of not less than five years from the date of his 
discharge from active duty.  In addition, there is no 
evidence showing the veteran was a former prisoner of war.  
Furthermore, it has not been shown nor has it been alleged 
that the veteran was "entitled to receive" compensation for 
service-connected disability rated totally disabling under 
any of the circumstances listed under 38 C.F.R. § 3.22(b).  

Based on the foregoing, the Board finds that entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 is not warranted in 
this case.  Although the Board is sympathetic to the 
appellant, there is simply no basis in VA law to allow the 
benefits sought in this case.  Unfortunately, for the reasons 
and bases set forth above, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim, and that claim must be denied.  The benefit-of-the-
doubt doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 55, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  

Entitlement to dependency and indemnity compensation 
benefits, pursuant to 38 U.S.C.A. § 1318 is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


